DETAILED ACTION
Allowable Subject Matter

Claims 1-15 allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites a support motion detection unit configured to detect at least one of a timing, a position, a direction and strength of the support motion received by the trainee from the training staff member in the training motion.  The claim is directed to a support motion operation measurement system for measuring a support motion performed for a training motion of a trainee by a training staff 5member assisting the trainee to perform training of a preset motion, the support motion measurement system.  These limitations when viewed in combination with the remaining limitations of claim 1 are seen to provide patentable distinction over the cited prior art of record.

Claim 14 recites detecting at least one of a timing, a position, a direction and strength of the support motion received by the trainee from the training staff member in the training motion.  The claim is directed towards a support motion measurement method for measuring a support motion performed for a training motion of a trainee by a training staff member 15assisting the trainee to perform training of a preset motion.  These limitations when viewed in combination with the remaining limitations of claim 14 are seen to provide patentable distinction over the cited prior art of record.

Claim 15 recites detecting at least one of a timing, a position, a direction and strength of the support motion received by the trainee from the training staff member in the training motion.  A non-transitory computer readable medium storing a program for 25causing a computer to execute a support motion measurement method for measuring a support motion performed for a training motion of a trainee by a training staff member assisting the trainee to perform training of a preset motion.  These limitations when viewed in combination with the remaining limitations of claim 15 are seen to provide patentable distinction over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711